            Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ANIMAL LEGAL DEFENSE FUND,
525 East Cotati Avenue
Cotati, CA 94931,

                      Plaintiff,
       v.

THOMAS VILSACK, SECRETARY,
United States Department of Agriculture,
1400 Independence Avenue SW
Washington, DC 20250,
                                                        Case No. 21-cv-1539
UNITED STATES DEPARTMENT OF
AGRICULTURE,
4700 River Road                                         COMPLAINT FOR
Riverdale, MD 20737, and                                DECLARATORY AND
                                                        INJUNCTIVE RELIEF
FOOD SAFETY AND INSPECTION
SERVICE,
United States Department of Agriculture,
1400 Independence Avenue SW
Washington, DC 20250,

                      Defendants.


                                         INTRODUCTION
      1.        Plaintiff Animal Legal Defense Fund brings this action to vacate and enjoin the

unlawful approval of deceptive chicken and turkey labels by Defendants, the federal agency and

officials charged with protecting consumers from misleading imagery and graphics on poultry

product labeling.

      2.        Labels convey a host of meaningful information to consumers of poultry products,

from the product ingredients to myriad facts about how a bird was raised. One common way

labels convey such facts is through graphics and imagery.

      3.        Defendant U.S. Department of Agriculture (“USDA”), under the authority of

Defendant Secretary Vilsack, is obligated to police such labeling under the Poultry Products

Inspection Act (“PPIA”) to prevent sellers of chicken and turkey products from duping

                                                  -1-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 2 of 22




consumers. In recognition that label imagery and graphics can convey specific messages to

consumers, the PPIA explicitly requires the USDA to ensure that “graphic matter” on poultry

products—i.e., pictures, graphics, and illustrations on the label—does not convey a false

impression about the products.

      4.       USDA, through its subagency, Defendant Food Safety and Inspection Service

(“FSIS”), reviews proposed poultry product labeling to determine compliance with regulatory

requirements. FSIS must determine that labeling complies with statutory and regulatory

requirements and that it is not false or misleading before approving it for use in the marketplace.

      5.       Despite this mandate, FSIS does not consider any graphic matter or imagery on

the poultry product labels it reviews and approves for use in the marketplace. It ignores imagery

and graphics, looking exclusively at the content and placement of written statements and claims.

      6.       This is a case under the Administrative Procedure Act (“APA”), 5 U.S.C. § 706,

challenging the decision of USDA and FSIS, under the authority of Secretary Vilsack

(collectively, “Defendants”), to approve the labeling of Perdue Farms’ (“Perdue”) Fresh Cuts and

Fresh products (together, “Fresh Line”) under the PPIA despite Perdue’s use of misleading

graphics on the Fresh Line labeling. This case challenges Defendants’ consistent and categorical

failure to consider graphics when reviewing and approving poultry product labels.

      7.       The labels on Perdue’s Fresh Line products peddle a vision of birds foraging

under the sun in a pasture outside of a barn:




                                                  -2-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 3 of 22




      8.       In reality, Perdue’s Fresh Line products are sourced from chickens and turkeys

raised entirely indoors in warehouses, never touching a blade of grass.

      9.       FSIS’s decision, under the authority of the USDA and Secretary Vilsack, to

ignore the PPIA’s express statutory directive and turn a blind eye to Perdue’s Fresh Line label

imagery allows the company to mislead consumers with images that falsely represent that the

chickens and turkeys sold as Perdue products were afforded access to the outdoors.

      10.      But Defendants’ failure is not limited to the Perdue Fresh Line labels. Their

practice of ignoring graphics and imagery when approving poultry product labels allows the

widespread use of misleading labeling in the marketplace in contravention of the PPIA.

      11.      Defendants’ actions are squarely at odds with the PPIA’s plain language. Plaintiff

Animal Legal Defense Fund therefore requests this Court declare unlawful and set aside FSIS’s

approval of Perdue’s Fresh Line labels, and further enjoin Defendants from continuing to

unlawfully ignore graphics in the review and approval of poultry product labels.

                          JURISDICTION, VENUE, AND RELIEF

      12.      This Court has jurisdiction over the subject matter of this Complaint pursuant to

28 U.S.C. § 1331 because this action constitutes a federal question under the APA, 5 U.S.C.

§§ 551-801, and the Poultry Products Inspection Act, 21 U.S.C. §§ 451-72.




                                                 -3-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 4 of 22




       13.     Venue is proper in this Court under 28 U.S.C. § 1391(e). Defendants USDA and

FSIS are headquartered in the District of Columbia and a substantial part of the events or

omissions giving rise to this action occurred in this district.

       14.     Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202. Injunctive relief

is authorized by Federal Rule of Civil Procedure 65 and the APA, 5 U.S.C. § 706.

                                               PARTIES

                                                Plaintiff

       15.     Plaintiff ANIMAL LEGAL DEFENSE FUND (“ALDF”) is a national animal

advocacy non-profit headquartered in Cotati, California, with over 300,000 members and

supporters.

       16.     ALDF pursues its mission “to protect the lives and advance the interests of

animals through the legal system” by advocating against cruelty to animals and for the protection

of animals used in commercial enterprises, including animal agriculture. The large-scale

mistreatment of animals in industrial agriculture and the lack of legal protections for these

animals has led ALDF to focus significant organizational resources on educating the public

about the animal cruelty and other societal ills caused by factory farming and advocating for

greater legal protections for animals in agriculture.

       17.     In furtherance of its mission, ALDF has long devoted organizational resources

and efforts to increasing consumer awareness of the treatment of animals in industrial agriculture

and to creating public pressure that leads to improvements in the welfare of farmed animals,

including chickens and turkeys raised in intensive confinement operations like those used by

Perdue.

       18.     ALDF’s advocacy and educational efforts related to transparency have taken

myriad forms, including: conducting and publicizing undercover investigations of industrial

farms and slaughterhouses; recruiting farm whistleblowers and challenging laws restricting or

criminalizing farm whistleblowing and undercover investigations; litigating and advocating for

public accessibility to government decision-making concerning factory farming; submitting

public records and Freedom of Information Act requests and publicizing information related to
                                                   -4-
                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 5 of 22




farmed animal raising, treatment, and slaughter; drafting and publicizing whitepapers concerning

industrial farming; and conducting webinars, education events, and social media campaigns on

matters related to industrial farming.

       19.     One of the signature focus areas in ALDF’s work to expose and reform factory

farming is curbing the misleading labeling and advertising of animal products. Through a variety

of advocacy channels and fora, ALDF seeks to hold accountable industry players like Perdue that

use inhumane intensive confinement of animals to maximize profits while misleadingly labeling

and marketing their products as humane or naturally raised. ALDF advances its organizational

efforts to combat “humane-washing” and other misleading marketing of animal products through

public education initiatives, media campaigns, legal resources and webinars, consumer

protection litigation, and legislative and regulatory advocacy.

       20.     ALDF has long engaged federal regulators—including the USDA and the Federal

Trade Commission (“FTC”)—to advocate for the robust enforcement of federal labeling and

consumer protection laws so as to prevent “humane-washing” and “greenwashing” by animal

product sellers. ALDF routinely submits comments to federal agencies concerning misleading

labeling on chicken and turkey products like those at issue here.

       21.     For example, in recent years ALDF commented on FSIS’s “clarification” on the

“free range” label claim for poultry products (see ALDF, Comment Letter on Revised

Compliance Guideline on Documentation Needed to Substantiate Animal Raising Claims for

Label Submission (Feb. 25, 2020), https://www.regulations.gov/comment/FSIS-2016-0021-

13705) and on the agency’s reissuance of its Animal Raising Claims labeling compliance

guideline (ALDF, PETA & Compassion Over Killing, Comment Letter on FSIS’s Compliance

Guideline on Documentation Needed to Substantiate Animal Raising Claims for Label

Submission (Dec. 5, 2017), https://www.regulations.gov/comment/FSIS-2016-0021-4559).

       22.     ALDF has also commented on the USDA’s approach to “natural” claims on meat

and poultry product labels (ALDF & Ctr. for Biological Diversity, Comment Letter on Use of the

Term “Natural” in the Labeling of Human Food Products (May 9, 2016),

https://www.regulations.gov/comment/FDA-2014-N-1207-6692), petitioned for USDA and FSIS
                                                  -5-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 6 of 22




to withhold the Official USDA mark from the labels of foie gras products (Petition No. 11-09,

USDA (Sept. 1, 2011)), and petitioned the FTC and USDA to change the labeling requirements

for eggs sold in the United States. See, e.g., Petition No. 28, FTC (Dec. 30, 2010).

      23.       In sum, ALDF has a demonstrated interest in effective regulation of poultry

labeling and has long engaged in regulatory advocacy to further its organizational objectives of

increasing transparency in animal agriculture so as to educate consumers and bolster reforms to

cruel industrial farming methods and practices.

      24.       FSIS’s decision to approve Perdue’s Fresh Line Label, specifically, without

reviewing its graphic matter to ensure that it was not misleading frustrates ALDF’s mission and

impedes its work to empower consumers with truthful information about animal products. By

approving Perdue’s Fresh Line labels without such review, FSIS not only ignored its governing

statute and regulations regarding labels, but allowed—and continues to allow—Perdue to

mislead consumers about the nature of the chicken and turkey products by hiding the inhumane

indoor confinement endured by the birds used in Perdue’s products.

      25.       As a result, ALDF has been and is compelled to spend more resources

uncovering, detecting, educating the public about, and bringing to FSIS’s attention the

discrepancy in the graphics on Perdue’s Fresh Line labels and the ongoing harms suffered by the

animals Perdue raises and uses in those products. Specifically with regard to Perdue’s Fresh

Line, ALDF has been forced to devote organizational time and resources to: investigating the

treatment of the chickens and turkeys raised for Perdue products; conducting consumer surveys

and research concerning the messages the Fresh Line labels are conveying; alerting FSIS to the

facts of Perdue’s production methods and the results of the consumer surveys, and urging the

agency to enforce the PPIA’s requirements to prevent such deceptive labeling; and drafting

outreach and educational pieces to alert the public to how animals are raised for Perdue’s

products.

      26.       ALDF’s campaign to end intensive confinement of animals used for food and

increase transparency in the labeling of animal products is also hindered by FSIS’s arbitrary and

capricious and unlawful decision-making. By abdicating any responsibility to review graphic
                                                  -6-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 7 of 22




matter on labels submitted for FSIS’s review, FSIS willfully ignores ALDF’s evidence of

deceptive labeling in meat and poultry products. In approving Perdue’s Fresh Line labels in

particular, FSIS ignores the deceptive portrayal of factory farmed birds as raised on open, grassy

pasture. Through this failure, FSIS acted unlawfully and limited the effectiveness of ALDF’s

advocacy to educate consumers about—and end—the intensive confinement of farmed chickens

and turkeys.

      27.      Indeed, Defendants’ actions enabling Perdue and other sellers to mislead

consumers about the treatment and living conditions of chickens and turkeys used for their

products impede and frustrate ALDF’s mission-driven activities to curtail the inhumane, large-

scale confinement of these birds. For example, ALDF has devoted significant time and

organizational resources to support the passage and defend the constitutionality of numerous

state farmed animal confinement laws, including California’s Proposition 12, the Farm Animal

Confinement Initiative, which amended California’s Health and Safety Code to require expanded

space requirements and cage-free housing for hens used for food production. ALDF’s advocacy

efforts to altogether end intensive confinement of hens continued in Colorado, Hawaii, Maine,

and Massachusetts, with ALDF supporting the introduction and passage of bills restricting

intensive confinement of farmed animals through lobbying and educational campaigns in each

state. ALDF staff also proposed and advocated for the inclusion of farmed animals, including

chickens and turkeys, in Massachusetts’ animal cruelty code to extend to them the protection

against mistreatment afforded other animals. And ALDF devoted considerable staff time and

effort to support passage of the Farm System Reform Act of 2019, S.B. 3221, 116th Cong.

(2019-2021), which would place a moratorium on construction of factory farms like those Perdue

sources its birds from. ALDF’s legislative efforts to end the large-scale confinement of chickens

and turkeys are dependent upon public awareness of, and energy to reform, the conditions these

animals endure. Yet FSIS’s actions here enable chicken and turkey sellers including Perdue to

mislead consumers about the birds’ raising environments.

      28.      As a result of FSIS’s unlawful decision to ignore graphic matter in reviewing and

approving poultry product labeling applications, ALDF must divert resources away from other
                                                 -7-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 8 of 22




projects to protect animals—including those to expose the abuse of animals living at other food

producers’ intensive confinement operations—in order to combat FSIS’s misunderstanding and

misapplication of the PPIA. For example, last year ALDF expended organizational resources to

prepare and submit comments on FSIS’s Proposed Rule Expanding Generic Label Approval,

Docket No. FSIS-2019-0019 2020-17340 (Nov. 13, 2020), in order to oppose the “generic”

approval of meat and poultry product labels bearing bucolic animal raising illustrations. ALDF’s

comments cited Perdue’s Fresh Line labels in particular as an example of the need for robust

regulation of such labels.

         29.   If ALDF prevails here, it can stop diverting resources to address FSIS’s unlawful

approval of labels without any review of their graphic matter’s misleading messaging. A vacatur

of the agency’s Perdue’s Fresh Line label approval and injunction requiring lawful review of

poultry product labels will remedy the use of misleading labeling in the marketplace and force

the FSIS to conduct all label review, including that of Perdue’s Fresh Line label, according to the

express terms of the PPIA.

                                             Defendants

         30.   THOMAS VILSACK is the Secretary of Agriculture and is responsible for

administering the PPIA. Secretary Vilsack is ultimately responsible for the USDA and FSIS’s

decision to approve Perdue’s Fresh Line label applications and for the agency’s practices with

respect to poultry product labeling.

         31.   The UNITED STATES DEPARTMENT OF AGRICULTURE is the department

responsible for administering the PPIA and ensuring that poultry products distributed to the

public are “wholesome, not adulterated, and properly marked, labeled, and packaged.” 21 U.S.C.

§ 451.

         32.   The FOOD SAFETY AND INSPECTION SERVICE is the subagency

that reviewed and approved Perdue’s application for its Fresh Line product labeling. A

component of the USDA, the Food Safety and Inspection Service conducts all pre-market review

of poultry product labeling under the PPIA.


                                                  -8-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 9 of 22




                                    LEGAL FRAMEWORK

                              The Poultry Products Inspection Act

       33.      The primary purpose of the PPIA is to ensure that poultry products distributed to

the public are “wholesome, not adulterated, and properly marked, labeled, and packaged.” 21

U.S.C. § 451.

       34.      To accomplish this purpose, Congress declared its policy to “provide for the

inspection of poultry and poultry products and otherwise regulate the processing and

distribution of such articles . . . to prevent the movement or sale in interstate or foreign

commerce of, or the burdening of such commerce by, poultry products which are adulterated or

misbranded.” 21 U.S.C. § 452.

       35.      The PPIA prohibits the sale of false or misleading poultry products. 21 U.S.C.

§§ 458(a)(2), 457(c). Under the PPIA, a product is misbranded and prohibited from sale “if its

labeling is false or misleading in any particular.” 21 U.S.C. § 453(h)(1).

       36.      “Labeling” is defined as “all labels and other written, printed, or graphic matter

(1) upon any article or any of its containers or wrappers, or (2) accompanying such article.” 21

U.S.C. § 453(s).

       37.      The term “label,” in turn, is defined as “a display of written, printed, or graphic

matter” upon a container. Id. (emphasis added).

       38.      Regulations implementing the PPIA also prohibit misleading words, graphics, or

marks from appearing on labeling, in whole or in part: “No product or any of its wrappers,

packaging, or other containers shall bear any false or misleading marking, label, or other

labeling and no statement, word, picture, design, or device which conveys any false impression

or gives any false indication of origin or quality or is otherwise false or misleading shall appear

in any marking or other labeling. No product shall be wholly or partly enclosed in any wrapper,

packaging, or other container that is so made, formed, or filled as to be misleading.” 9 C.F.R.

§ 317.8(a) (emphasis added); see also 9 C.F.R. § 381.129(b) (“No statement, word, picture,

design, or device which is false or misleading in any particular or conveys any false impression


                                                  -9-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 10 of 22




or gives any false indication of origin, identity, or quality, shall appear on any label.”) (emphasis

added).

         39.   The PPIA is enforced by the USDA, which has empowered FSIS to review labels

on poultry containers to prevent misbranded products from entering commerce. 21 U.S.C.

§ 452.

         40.   Under the regulatory scheme, unless considered “generically approved labels,”

poultry product labels must be submitted to FSIS for regulatory review and approval before they

can be used in the market. See 9 C.F.R. § 412.1. This process is referred to as “pre-market

review.”

         41.   “Generically approved labels” are those “bear[ing] all applicable mandatory

labeling features (i.e., product name, safe handling statement, ingredients statement, the name

and place of business of the manufacturer, packer or distributor, net weight, legend, safe

handling instructions, and nutrition labeling) in accordance with Federal regulations,” which

“bear claims and statements that are defined in FSIS’s regulations or the Food Standards and

Labeling Policy Book (except for natural and negative claims),” and which comply with federal

regulations. 9 C.F.R. § 412.2(b). FSIS must still ensure such “generically approved labels” are

not false or misleading in any particular, by “select[ing] samples of generically approved labels

from the records maintained by” poultry product establishments “to determine compliance with

label requirements.” 9 C.F.R. § 412.2(a).

         42.   By contrast, labels bearing “special statements and claims” are not eligible for

generic approval and must be submitted for pre-market review. 9 C.F.R. § 412.1(c)(3). “‘Special

statements and claims’” are “claims, logos, trademarks, and other symbols on labels that are not

defined in the Federal meat and poultry products inspection regulations or the Food Standards

and Labeling Policy Book, (except for ‘natural’ and negative claims (e.g., ‘gluten free’)), health

claims, ingredient and processing method claims (e.g., high-pressure processing), structure-

function claims, claims regarding the raising of animals, organic claims, and instructional or

disclaimer statements concerning pathogens (e.g., ‘for cooking only’ or ‘not tested for E.


                                                 -10-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 11 of 22




coli O157:H7’). Examples of logos and symbols include graphic representations of hearts and

geographic landmarks.” 9 C.F.R. § 412.1(e).

       43.     In the pre-market review process, the poultry product establishment must submit a

labeling application to FSIS that includes a sketch label. The sketch label must “clearly reflect

and project the final version of the label,” including “all labeling features, size, and location.” 9

C.F.R. § 412.1(d).

       44.     The pre-market review of sketch labels, and spot checks of generically approved

labels in the marketplace, are meant to ensure that poultry product labeling is not “false or

misleading in any particular,” as required by the PPIA. 21 U.S.C. § 457(d). Through FSIS,

USDA is tasked with ensuring that any such “misbranded” products do not enter or remain in

commerce.

                               The Administrative Procedure Act

       45.     Courts shall “set aside agency action” that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” in “excess of statutory jurisdiction,” or

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (C)-(D).

       46.     “Agency action” includes “an agency rule, order, license, sanction, relief, or the

equivalent or denial thereof, or failure to act.” Id. § 551(13); see also id. § 701(2).

       47.     Agency action is arbitrary and capricious “if the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, [or] offered an explanation for its decision that runs counter to the evidence before

the agency.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983).

                                               FACTS

       48.     Perdue is an industrial meat production company. It is the fourth largest poultry

production company in the United States.

       49.     Perdue is a vertically integrated corporation. This means Perdue controls the

production of its chickens and turkeys at every stage of their short lives. Perdue controls the

breeding operations, hatcheries, and grow-out operations (commonly known as confined animal


                                                  -11-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 12 of 22




feeding operations, or “CAFOs”), as well as feed mills, slaughterhouses, and processing plants.

Perdue also controls the transportation and distribution networks between these facilities.

      50.     In the grow-out “broiler” houses (i.e., the CAFOs that warehouse chickens raised

for meat) and inside the turkey CAFOs, integrators like Perdue also control lighting duration

and intensity, requiring that lighting conditions be kept according to specifications that cause the

birds to grow faster in shorter amounts of time.

      51.     Broiler houses require large fans for ventilation because the massive number of

animals packed into the building create so much waste that the ambient ammonia levels would

cause illness and death to the birds and workers without ventilation.

      52.     According to Perdue’s 2020 Animal Care report, as of July 2020 only half of

Perdue’s grow-out broiler houses had installed windows to allow in natural light.

      53.     In July 2016, a Washington Post column noted that only 10 percent of birds raised

for Perdue products had outdoor access and quoted a senior vice president at Perdue as saying,

“Not every area [in the country] is appropriate for outdoor access.” The situation has not

improved in the past five years; in November 2019, Perdue’s webpage of Frequently Asked

Questions about its animal care explained that its “modern” chicken houses are “fully enclosed,”

and according to Perdue’s 2020 Animal Care report, around 75 percent of the company’s

poultry houses provide no access to the outdoors.

      54.     Indeed, in its 2020 Animal Care report, Perdue wrote it is increasing the number

of chicken houses with “outdoor access” so as “to meet customer and consumer demand for

PERDUE® HARVESTLAND® organic and free-range chicken,” specifically (emphasis

added). Thus, only a subset of the chickens and turkeys Perdue raises for slaughter and sale—

and only those who are ultimately sold as “Organic and Free Range” Perdue products—have

access to the outdoors, let alone the freedom to roam in open pastures.

      55.     When a consumer reaches for a Perdue chicken or turkey product that is not

“organic” or “free-range,” that poultry product is the meat of a bird who spent his or her brief

life inside a CAFO—a large, crowded warehouse—before being crammed into a cage and

shipped to a slaughterhouse.
                                                 -12-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 13 of 22




       56.    Chickens and turkeys raised for the Perdue Fresh Line are neither marketed as

“organic” nor as “free-range.” The chickens and turkeys raised for the Perdue Fresh Line are

therefore raised entirely indoors.

       57.    On May 24, 2018, Perdue submitted its first sketch label application for “Whole

Chicken and Chicken Parts Blanket” in its Fresh Line. The application noted that “Animal

Production/Breed/Raising” is one of the “special claims [or] guarantees” on the label.

       58.    Perdue included sketches of the product’s labels along with the May 2018

application. The sketches included the following image:




       59.    The May 2018 application included as “documentation for animal raising claims”

five certificates from USDA, each certifying that Perdue had “met the requirements of the

USDA Process Verified Program” at five different Perdue industrial agriculture “complexes.”


                                                 -13-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 14 of 22




       60.     USDA performs and requires on-site audits of Perdue’s CAFOs through the

Process Verified Program. As part of the program, a USDA Agriculture and Marketing Service

(“AMS”) auditor must evaluate “comfort” and “shelter” at Perdue’s hatcheries, grow-out

facilities, and slaughterhouses.

       61.     The Perdue “complexes” that USDA certified through the Process Verified

Program include hatcheries, grow-out facilities, and slaughterhouses associated with slaughter

and processing plants in Accomac, Virginia; Beaver Dam, Kentucky; Lewiston, North Carolina;

Milford, Delaware; and Georgetown, Delaware.

       62.     FSIS approved the May 2018 application on July 9, 2018, which it recorded as

approval number 91102009.

       63.     The approval required one minor modification to the label’s text elsewhere on the

package. FSIS’s modification removed the word “healthy” from the sentence: “Care for animals

and respect for the land go hand in hand with healthy eating.” FSIS otherwise approved the

2018 Application.

       64.     FSIS’s approval of the May 2018 application did not require any changes to the

image shown in paragraph 58, above.

       65.     On November 29, 2018, Perdue submitted a nearly identical label application for

its Fresh “Cuts” Line.

       66.     The proposed label applied to products involving “single ingredient raw chicken

parts” coming from chickens hatched, raised, and slaughtered in the same Accomac, Beaver

Dam, Lewiston, Milford, and Georgetown complexes as those identified in the May 2018

application.

       67.     The only difference between the May 2018 application and the November 2018

Application was “statement” text regarding how Perdue raised the chickens.

       68.     The sketch of the label submitted in the November 2018 application included the

same graphics displaying hens pecking for food in an outdoor pasture. The sketch is shown

below:


                                                 -14-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 15 of 22




         69.   On January 17, 2019, FSIS approved the November 2018 application.

         70.   FSIS did not require Perdue to make any changes to the graphic imagery on the

label.

         71.   The imagery on the 2018- and 2019-approved labels is misleading. Contrary to

the bucolic scene of chickens on a pasture outside of a barn, surrounded by verdant plants and

                                                -15-
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 16 of 22




sunshine, the chickens who are made into Perdue’s Fresh Line of chicken products never have

access to the outdoors in their short lives—let alone the freedom to roam and forage on a

pasture. At least half never even experience natural light from the sun through a window.

         72.   In reality, Perdue’s chickens are confined in massive numbers to a large building

where Perdue controls the light and temperature conditions they experience in order to most

efficiently grow them into a target amount of meat.

         73.   The only time the chickens who become Perdue’s Fresh Line might experience

direct exposure to the outdoors is on the truck that drives them from the grow-out facility to the

slaughterhouse.

         74.   Through its Process Verified Program, USDA was well aware the imagery on the

labels was misleading when, through FSIS, it approved both the 2018 and 2019 Applications.

USDA’s AMS inspectors involved in certifying Perdue’s Process Verified Programs at the

Accomac, Beaver Dam, Lewiston, Milford, and Georgetown complexes would have observed

that Perdue’s conventionally raised chicken for its Fresh Line products had no access to the

outdoors, let alone the ability to peck and forage in open pasture.

         75.   FSIS recently explained that it “often consults with its federal partners, e.g., the

USDA’s AMS, to decide whether the documentation submitted in support of an animal-raising

claim provides the level of detail needed to ensure that the claim is truthful and not misleading.”

Notice of Availability of Animal Raising Guideline, 84 Fed. Reg. 71359, 71362 (Dec. 27,

2019).

         76.   In briefing before the District of New Jersey federal court, Perdue explained,

“FSIS has specifically advised that it even evaluates the truthfulness of the ‘USDA Process

Verified’ claims independently from AMS.” Reply in Supp. of Perdue Farms Inc.’s Mot. for J.

on the Pleadings at 20, Hemy v. Perdue Farms Inc., 3:11-cv-00888 (D.N.J. May 19, 2014) (Dkt.

87). To support this statement in its briefing, Perdue attached a July 11, 2011, letter in which

FSIS looked to AMS’s operation of the Process Verified Program to determine that “Perdue’s

chickens are not raised in cages.” Certification of David D. Conway in Supp. of Perdue Farms


                                                  -16-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 17 of 22




Inc.’s Reply in Further Supp. of its Mot. for J. on the Pleadings at 5, Hemy v. Perdue Farms

Inc., 3:11-cv-00888 (D.N.J. May 19, 2014) (Dkt. 87-1).

       77.       On information and belief, Perdue submitted a “blanket” application for Fresh

Line turkey products label that contained nearly identical imagery to the Fresh Line chicken

products label.

       78.       On information and belief, FSIS approved the label application for Perdue’s Fresh

Line turkey products.

       79.       The following image is of the label on Perdue Fresh Line turkey products that are

available in grocery stores and other retailers. Because the label, like the chicken product label,

bears “special statements and claims” (such as “no hormones or steroids**”), Perdue would not

have been able to market products with this label without pre-market review and approval of the

label by FSIS.




                                                   -17-
                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 18 of 22




      80.     On January 3, 2020, ALDF submitted a package of information to FSIS,

explaining that label imagery like Perdue’s, showing chickens and turkeys outside of a barn,

under the sun, and surrounded by vegetation, for products that are not “organic” and “free

range,” is misleading and contrary to how the animals were raised.

      81.     ALDF’s package included a consumer survey of labels on three of Perdue’s Fresh

Line products, which ALDF commissioned from a research consultant company. The survey of

1,004 adults, which occurred October 14-16, 2019, found that 29% of respondents interpreted

the chicken labels to mean that the chickens were “given access to a barnyard/pasture” and 19%

of respondents interpreted the turkey label to mean the turkeys “were given access to a

barnyard/pasture.”

      82.     In its January 2020 package, ALDF requested that FSIS “decline to approve any

Perdue label applications that contain the same or similar imagery” to the Perdue Fresh Line

labels depicting chickens and turkeys in a pastoral scene outside of a barn and under the sun.

ALDF explained that such label approvals “would allow highly misleading product claims into

the market,” in violation of the PPIA.

      83.     FSIS responded to ALDF’s request on March 30, 2020, via letter from Rachel

Edelstein, the Acting Assistant Administrator for Office of Policy and Program Development at

FSIS (“Edelstein letter”).

      84.     The Edelstein letter rejected ALDF’s request, stating that “the images [at issue]

are not in violation [of] FSIS labeling requirements and can be used on product.”

      85.     Explaining its reasoning, the Edelstein letter stated not that FSIS had actually

reviewed the images and concluded they are not misleading, but that “[t]he photos, colors, and

graphics used on packaging are not considered labeling claims and do not make the product

label false or misleading.”

      86.     FSIS therefore did not evaluate the graphic imagery Perdue submitted along with

its May 2018 and November 2018 applications for label approvals for its Fresh Line chicken

products. Nor does FSIS evaluate the graphic imagery that any poultry producer submits along

with its application for approval of labels under the PPIA. This includes the graphics on
                                                   -18-
                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 19 of 22




Perdue’s Fresh Line turkey products, which, on information and belief, Perdue also submitted to

FSIS for pre-market approval.

      87.     Perdue Fresh Line chicken and turkey products marketed with labels containing

the bucolic imagery of chickens and turkeys outside of barns, under the sun, and surrounded by

green vegetation continue to be sold throughout the country.

                                    CLAIMS FOR RELIEF

      Claim One: Challenge to the Perdue Fresh Line Label Application Approvals

   Violation of the Administrative Procedure Act and Poultry Products Inspection Act

      88.     Each and every allegation set forth above is incorporated herein by reference.

      89.     The approvals of Perdue’s May and November 2018 label applications for its

Fresh Line poultry products are final agency action and subject to judicial review.

      90.     The PPIA requires inspection and approval of labels prior to their sale or offer for

sale in interstate commerce to ensure they are not “false or misleading in any particular.” 21

U.S.C. § 457(c)-(d); 9 C.F.R. 412.1(a).

      91.     Labels under the PPIA and its implementing regulations include “written, printed,

or graphic matter . . . upon any article or any of its containers or wrappers.” 21 U.S.C. § 453(s);

see also 9 C.F.R. § 317.8(a). FSIS actions in reviewing labels for adherence to PPIA’s

requirements are performed under the authority and control of the USDA and Secretary Vilsack.

      92.     FSIS’s interpretation of the PPIA’s definition of labeling as excluding

consideration of “[t]he photos, colors, and graphics used on packaging” and finding that

consequently they “do not make the product label false or misleading,” is contrary to the plain-

text of the statute, as well as the very purpose of the PPIA’s terms.

      93.     In making the 2018 and 2019 decisions to approve Perdue’s Fresh Line label

applications without consideration of the graphic matter or imagery on the labels, FSIS acted in

a manner that is arbitrary and capricious, an abuse of discretion, and otherwise not in

accordance with law, within the meaning of the APA. See 5 U.S.C. § 706(2)(A).

      94.     In making the 2018 and 2019 decisions to approve Perdue’s Fresh Line label

applications showing chickens in a verdant setting outside of a barn, in a field, and under the
                                                 -19-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 20 of 22




sun, despite knowing that the Perdue products came from chickens raised entirely indoors, FSIS

acted in a manner that is arbitrary and capricious, an abuse of discretion, and otherwise not in

accordance with law, within the meaning of the APA. See 5 U.S.C. § 706(2)(A). The 2018 and

2019 decisions to approve Perdue’s Fresh Line labels without consideration of the labels’

graphic content exceeds Defendants’ statutory jurisdiction and authority and is without

observance of procedure required by law, within the meaning of the APA. See 5 U.S.C.

§ 706(2)(C)-(D).

       95.    Defendants’ unlawful actions injure Plaintiff ALDF in the manner specified in

the allegations set forth above.

Claim Two: Challenge to Pattern and Practice of Insufficient Pre-Market Label Review

   Violation of the Administrative Procedure Act and Poultry Products Inspection Act
       96.    Each and every allegation set forth above is incorporated herein by reference.

       97.    The approvals of label applications are final agency action and subject to judicial

review. FSIS’s pattern and practice of routinely approving Perdue’s Fresh Line label applications

without consideration of the graphic matter or imagery on the labels required under the plain

terms of the PPIA is arbitrary and capricious, an abuse of discretion, and not in accordance with
law, within the meaning of the APA. See 5 U.S.C. § 706(2)(A).

       98.    FSIS’s pattern and practice of routinely approving poultry product label
applications without consideration of the graphic matter or imagery on the labels required

under the plain terms of the PPIA is arbitrary and capricious, an abuse of discretion, and not in

accordance with law, in violation of the APA. See 5 U.S.C. § 706(2)(A).

       99.    FSIS’s pattern and practice of approving Perdue’s Fresh Line label applications

showing animals in natural, outdoor settings, despite knowing that the products come from

animals raised entirely indoors, is arbitrary and capricious, an abuse of discretion, and

otherwise not in accordance with law, in violation of the APA. See 5 U.S.C. § 706(2)(A).

       100.   FSIS’s pattern and practice of approving label applications showing animals in

natural, outdoor settings, despite knowing that the products come from animals raised entirely


                                                 -20-
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 21 of 22




indoors, is arbitrary and capricious, an abuse of discretion, and otherwise not in accordance

with law, in violation of the APA. See 5 U.S.C. § 706(2)(A).

       101.    On information and belief, FSIS has not reviewed the “graphic matter [] upon any

article or any of its containers or wrappers” in considering whether Perdue’s Fresh Line labels

submitted for pre-market review under the PPIA are false or misleading in any particular and,

therefore, whether the poultry products are misbranded. 21 U.S.C. § 453(s); see also id.

§ 453(h)(1).

       102.    On information and belief, FSIS does not review the “graphic matter [] upon any

article or any of its containers or wrappers” in considering whether a label submitted for pre-

market review under the PPIA is false or misleading in any particular and, therefore, whether

the poultry product is misbranded. 21 U.S.C. § 453(s); see also id. § 453(h)(1).

       103.    FSIS’s actions in reviewing labels for adherence to PPIA’s requirements are

performed under the authority and control of the USDA and Secretary Vilsack.

       104.    Defendants’ pattern and practice of failing to consider graphic matter as part of a

product’s label during pre-market review exceeds Defendants’ statutory jurisdiction and authority

and is without observance of procedure required by law, in violation of the APA. See 5 U.S.C.

§ 706(2)(C)-(D).

       105.    Defendants’ pattern and practice of unlawful actions injure Plaintiff ALDF in the

manner specified in the allegations set forth above.

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff ALDF respectfully requests that this Court:

       1.      Declare that Defendants acted arbitrarily and capriciously and not in accordance

with law, abused their discretion, and exceeded their statutory jurisdiction and authority when

FSIS approved Perdue Farm’s Fresh Line chicken and turkey product labeling without

consideration of its graphic matter;

       2.      Set aside as unlawful FSIS’s decision, under the authority and control of the

USDA and Secretary Vilsack, to approve Perdue Farm’s Fresh Line labeling;


                                                  -21-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:21-cv-01539-CJN Document 1 Filed 06/08/21 Page 22 of 22




          3.   Order Defendants to refrain from renewing Perdue Farm’s Fresh Line labeling,

unless and until Defendants determine that the label, including its graphic matter, is not

misleading as that term is defined under the PPIA and its implementing regulations;

          4.   Declare that Defendants acted arbitrarily and capriciously and not in accordance

with law, abused their discretion, and exceeded their statutory jurisdiction and authority by

categorically failing to consider graphic matter when approving poultry product labeling under

the PPIA;

          5.   Order Defendant FSIS to review graphic matter when evaluating poultry product

label applications under and in accordance with the PPIA;

          6.   Award Plaintiff ALDF its reasonable attorneys’ fees and costs in this action; and

          7.   Grant Plaintiff ALDF such other and further relief the Court may deem just and

proper.



                                                                 Dated: June 8, 2021

Respectfully submitted,




Daniel H. Waltz (D.D.C. Bar No. D00424)
Caitlin Foley (pro hac vice application forthcoming)
Kelsey Eberly (pro hac vice application forthcoming)
ANIMAL LEGAL DEFENSE FUND
525 E Cotati Ave
Cotati, CA 94931
(707) 795-2533
dwaltz@aldf.org


Attorneys for Plaintiff Animal Legal Defense Fund




                                                  -22-
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
